                              Case 1:19-cv-09414-VM Document 19 Filed 03/11/20 Page 1 of 1
Ballard Spaly-
                                                                                              Seth D. Berl in
 1909   K Street, NW                                                                          Tel: 202.508.1122
 12th Floor                                                                                   berlins@ballardspahr.com
·washingcon, DC       20006-1157
TEL 202.661.2200
                                                                                              Jacquelyn N. Schell
 FAX   202.661.2299
                                                                                              Tel: 646-346-8048
 www.ballardspahr.com                                                                         schellj@bal lardspahr.com



             March 11, 2020
                                                                                          l>;nc SDNY
             Via CM/ECF Filing
                                                                                          DOCU l\l ENT
             The Honorable Victor Marrero                                                 ELECTRONICALLY FILED
             Courtroom 15B                                                                DOC#:
             Daniel Patrick Moynihan United States Courthouse
                                                                                          DA'I E FI LEU: --+---+-----
             500 Pearl Street
             New York, NY 10007-1312

                          Re:      Loudon v. The Daily Beast Company LLC, et al., No. 19-cv-9414 (S.D.N.Y.)

             Dear Judge Marrero:

                    We write jointly on behalf of the parties to request a brief, two-week extension of the
             Court's deadlines for the parties to submit letters on whether dismissal is warranted based on the
             Plaintiffs failure to adequately plead actual malice. See Dkt. 18.

                     As reported to your law clerk last week, the parties have made meaningful progress
             towards a non-monetary resolution of the above-referenced matter. We respectfully request a
             two-week extension to allow us to bring those discussions to a conclusion without expending
             additional resources on further correspondence addressing the merits. Specifically, the parties
             jointly request that the deadline for Defendants to submit a letter to the Court on the issue of
             actual malice be extended from March 17, 2020, to March 31, 2020, and that Plaintiffs deadline
             to respond to that letter be extended from March 27, 2020, to April 10, 2020. We believe this
             additional time would allow the parties to conclude their discussions and either inform the Court
             of a resolution or prepare letters addressing actual malice as directed by the Court.

                    The parties jointly request this extension; they have not made any prior requests for an
             extension of this deadline; and the requested extension would not affect any scheduled dates,
             case management plan, or scheduling order.

                                                                   Respectfully submitted,

                                                                   /s/
                                                                   Seth D. Berlin
                                                                   Jacquelyn N . Schell

                                                                   Counsel for Defendants
   3 - 11-dtJ
--- L ;.\TE ·
